Title: From George Washington to John Stark, 6 May 1781
From: Washington, George
To: Stark, John


                        Dear Sir

                            Head Quarters New Windsor May 6th 1781
                        
                        I have been favored with your Letter of the 9th of April, am glad your health is such as to permit you to
                            superintend sending off the Recruits from the State—and am fully of opinion you could not be of so essential Service in
                            any other way as by urging the State of New Hampshire to procure & forward her quota of Men & Supplies to
                            the Army.
                        Having seen & experienced the Evils we have suffered for want of a permanent force, and having
                            yourself been an eye Witness to the distresses of the Army the last Campaign for want of a regular supply of Provisions—I
                            am persuaded you will continue to empress on the Ligislature, with particular energy, the absolute, indispensable
                            necessity of furnishing men to compleat their Battalions, and provisions to feed them when in the field.
                        It is a long, very long interval of time, since we have received any kind of Supplies from New Hampshire—I
                            have written, some days ago, pressingly to the President on the Subject; entreating him, as he regarded the wellfare
                            & even existance of the Army, that he would use his utmost exertion to have an immediate supply of Beef Cattle
                            forwarded on. If this is not done (and the supply regularly kept up every month) the very Worst consequences may be
                            apprehended.
                        I shall be glad to hear from you on the subject of Recruits & Supplies. And hope that the pleasant
                            season, which is now advancing will greatly tend to your Recovery. I am Dear Sir With great regard & esteem.

                    